DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGraw (US 5,489,200).
	Regarding claim 1, McGraw teaches a plastic densifier, comprising:
	a body, at least partially enclosing an interior volume with an aluminum interior surface (Col 8, Ln 59-67);
	a loading port in the body configured to allow plastic to be loaded into the body  (Figure 3, item 36);
	a lift within the body and configured to reduce the interior volume when actuated, compressing plastic within the interior volume (Figure 3 and 4 and Col 6, Ln 28-61); and
	heating element positioned beneath and butting the aluminum surface, the heating element configured to heat the plastic within the body to a temperature in a range of 100 degrees Celsius to 180 degrees Celsius (Figure 4, Col 5, Ln 20-35 and Col 7, Ln 1-12). 

	Regarding claim 14, McGraw teaches a plastic densifier, comprising:
	a body, at least partially enclosing an interior volume with an aluminum interior surface (Col 8, Ln 59-67);
	a loading port in the body configured to allow plastic to be loaded into the body  (Figure 3, item 36);
	a lift within the body and configured to reduce the interior volume when actuated, compressing plastic within the interior volume (Figure 3 and 4 and Col 6, Ln 28-61); and
	heating element positioned beneath and butting the aluminum surface, the heating element configured to heat the plastic within the body to a temperature in a range of 100 degrees Celsius to 180 degrees Celsius (Figure 4, Col 5, Ln 20-35 and Col 7, Ln 1-12). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McGraw (US 5,489,200), as applied to claim 1, in further view of Holmes (PG-PUB 2020/0268037).  
	Regarding claim 2, McGraw teaches the plastic densifier as applied to claim 1, comprising:
	a controller configured to control operations of the plastic densifier (Col 5, Ln 36-64); 
	a lift motor configured to actuate the lift (Col 5, Ln 1-19); and 
	a shredding device to shred the contaminated plastic waste prior to feeding the waste into the chamber (Col 9, Ln 30-40). 

	McGraw does not teach a loading mechanism affixed to the loading port and comprising: 
a roller, comprising a frictional surface, and configured to grab plastic and draw it into the body; 
a comb fitted onto the roller, the comb configured to remove the plastic from the roller and deposit it through the loading port; 
a roller motor, configured to rotate the roller; a controller, configured to control operations of the plastic densifier.

Holmes teaches a conditioning system for breaking down material [0042], comprising: 
a roller, comprising a frictional surface, and configured to grab material and draw it into the body (Figure 1, 5A, 5F, item 140 and [0049]); 
a comb fitted onto the roller, the comb configured to remove the material from the roller and deposit it through the loading port (Figure 3E, 5C- 5F, items 382 and 384; [0074]-[0076]); 
a roller motor, configured to rotate the roller; a controller, configured to control operations of the system [0047], [0050].

Both McGraw and Holmes are directed a system for breaking up material into smaller parts. It would have been obvious to one of ordinary skill in the art to substitute the shredding device of McGraw with the roller, comb, and roller motor of Holmes, a functionally equivalent shredding device. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over McGraw (US 5,489,200) in view of Holmes (PG-PUB 2020/0268037), as applied to claim 2, in further view of Matsui (PG-PUB 2015/0325353).  
	Regarding claim 3, McGraw in view of Holmes teaches the plastic densifier as applied to claim 2, comprising:
	a temperature sensor (McGraw, Col 5, Ln 36-62); and 
controller responsive to input signals received from the pressure sensor and the temperature sensor for controlling the actuator and the heating means (McGraw, Col 3, Ln 45-41). 
	
	McGraw in view of Holmes does not teach a current sensor configured to measure electrical current supplied to lift motor. 
	Matsui teaches a system for redundant current-sum feedback control of an actuator system, wherein the actuator comprises actuation coils configured to actuate the actuator and an actuation coil current sensor senses a measured total coil current comprising a sum of coil currents of each of the actuation coils [0037], [0041]-[0042]. 
	Both McGraw and Matsui disclose an actuator control system. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism for supplying and controlling electrical current to the lift motor of Matsui with the actuation coil current sensor of Matsui, a functionally equivalent system for controlling electrical current to an actuator. 

	Regarding claim 4, McGraw in view of Holmes and Matsui teaches the plastic densifier as applied to claim 3, wherein the controller is configured to adjust power supplied to the heating element to maintain a temperature sensed by the temperature sensor within the range of 100 degrees Celsius to 180 degrees Celsius (McGraw, Figure 4, Col 5, Ln 20-52 and Col 7, Ln 1-12).

	Regarding claim 5, McGraw in view of Holmes and Matsui teaches the plastic densifier as applied to claim 3, wherein the controller is configured to apply current to the lift motor up to a predetermined threshold, wherein the predetermined threshold is a current associated with a desired amount of compression of the plastic (e.g., no current is applied when no amount of compression is desired) (McGraw, Col 5, Ln 5-19 and Col 6, Ln 28-60). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McGraw (US 5,489,200), as applied to claim 1, in further view of Prangere (WO 1997028910). 
	Regarding 6, McGraw teaches the plastic densifier as applied to claim 1.
	McGraw does not teach a viewing window in the body to permit visual inspection of plastic in the body. 
Prangere teaches an apparatus for densification of non-recyclable waste [0013], comprising a body with a visual inspection window provided in the walls of the body [0019].
	Both McGraw and Prangere are directed to the same field of endeavor pertaining to plastic densifiers. It would have been obvious to one of ordinary skill in the art to improve the apparatus of McGraw with an window in a wall of the apparatus in order to allow visual inspection, as taught by Prangere. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McGraw (US 5,489,200), as applied to claim 14, in further view of Holmes (PG-PUB 2020/0268037).  
	Regarding claim 15, McGraw teaches the plastic densifier as applied to claim 14, comprising:
	a controller configured to control operations of the plastic densifier (Col 5, Ln 36-64); 
	a lift motor configured to actuate the lift (Col 5, Ln 1-19); and 
	a shredding device to shred the contaminated plastic waste prior to feeding the waste into the chamber (Col 9, Ln 30-40). 

	McGraw does not teach a loading mechanism affixed to the loading port and comprising: 
a roller, comprising a frictional surface, and configured to grab plastic and draw it into the body; 
a comb fitted onto the roller, the comb configured to remove the plastic from the roller and deposit it through the loading port; 
a roller motor, configured to rotate the roller; a controller, configured to control operations of the plastic densifier.

Holmes teaches a conditioning system for breaking down material [0042], comprising: 
a roller, comprising a frictional surface, and configured to grab material and draw it into the body (Figure 1, 5A, 5F, item 140 and [0049]); 
a comb fitted onto the roller, the comb configured to remove the material from the roller and deposit it through the loading port (Figure 3E, 5C- 5F, items 382 and 384; [0074]-[0076]); 
a roller motor, configured to rotate the roller; a controller, configured to control operations of the system [0047], [0050].

Both McGraw and Holmes are directed a system for breaking up material into smaller parts. It would have been obvious to one of ordinary skill in the art to substitute the shredding device of McGraw with the roller, comb, and roller motor of Holmes, a functionally equivalent shredding device. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McGraw (US 5,489,200) in view of Holmes (PG-PUB 2020/0268037), as applied to claim 14, in further view of Matsui (PG-PUB 2015/0325353). 
	Regarding claim 16, McGraw in view of Holmes teaches the plastic densifier as applied to claim 14, comprising:
	a temperature sensor (McGraw, Col 5, Ln 36-62); and 
controller responsive to input signals received from the pressure sensor and the temperature sensor for controlling the actuator and the heating means (McGraw, Col 3, Ln 45-41). 
	
	McGraw in view of Holmes does not teach a current sensor configured to measure electrical current supplied to lift motor. 

	Matsui teaches a system for redundant current-sum feedback control of an actuator system, wherein the actuator comprises actuation coils configured to actuate the actuator and an actuation coil current sensor senses a measured total coil current comprising a sum of coil currents of each of the actuation coils. 

	Both McGraw and Matsui disclose an actuator control system. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism for supplying and controlling electrical current to the lift motor of Matsui with the actuation coil current sensor of Matsui, a functionally equivalent system for controlling electrical current to an actuator. 

Regarding claim 17, McGraw in view of Holmes and Matsui teaches the plastic densifier as applied to claim 15, wherein the controller is configured to adjust power supplied to the heating element to maintain a temperature sensed by the temperature sensor within the range of 100 degrees Celsius to 180 degrees Celsius (McGraw, Figure 4, Col 5, Ln 20-52 and Col 7, Ln 1-12).

	Regarding claim 18, McGraw in view of Holmes and Matsui teaches the plastic densifier as applied to claim 16, wherein the controller is configured to apply current to the lift motor up to a predetermined threshold, wherein the predetermined threshold is a current associated with a desired amount of compression of the plastic (McGraw, Col 5, Ln 5-19 and Col 6, Ln 28-60). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McGraw (US 5,489,200), as applied to claim 14, in further view of Prangere (WO 1997028910). 
	Regarding 19, McGraw teaches the plastic densifier as applied to claim 14.
	McGraw does not teach a viewing window in the body to permit visual inspection of plastic in the body. 
Prangere teaches an apparatus for densification of non-recyclable waste [0013], comprising a body with a visual inspection window provided in the walls of the body [0019].
	Both McGraw and Prangere are directed to the same field of endeavor pertaining to plastic densifiers. It would have been obvious to one of ordinary skill in the art to improve the apparatus of McGraw with an window in a wall of the apparatus in order to allow visual inspection, as taught by Prangere. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McGraw (US 5,489,200), as applied to claim 14, in further view of Conforty (PG-PUB 2013/0020734). 
Regarding claim 20, McGraw teaches the plastic densifier as applied to claim 14. 
McGraw does not teach a cover, hingedly connected to the body. 
Conforty teaches an apparatus for densification of recyclable plastics [0041], [0043], comprising a hopper for to load plastic into the apparatus [0063] and a hinged lid to close the apparatus to provide a safety feature [0061], [0064], [0065].
Both McGraw and Conforty are directed to the same field of endeavor pertaining to plastic densifiers. It would have been obvious to one of ordinary skill in the art to improve the apparatus of McGraw with a hinged lid of Conforty for the benefit of providing a safety feature for the operators. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745